Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9, 14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2019.
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 11, apart is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tani 2006/0263140 in view of Chase et al. 2006/0088362. Tani discloses: A dispensing apparatus (100) comprising:
a cap assembly (7), the cap assembly (7) including a plug (13 shown in figure 18 and disclosed in paragraph 75, plug 13 is part of the initial closure or cap assembly for apparatus 100) and a first section of a first locking mechanism (the mating portion for le on 7);
a barrel assembly (1), the barrel assembly (1) including a barrel body (at 1), a dispensing tip (10), a second section of the first locking mechanism (le) and a first section of a second locking mechanism (Ig); and
a riser assembly (2), the riser assembly including a bottom shell (3), a screw (6, 4), a second section of the second locking mechanism (2b), and:

wherein the screw (6, 4) extends from the riser assembly (6) to the cap assembly (7 as seen in figure 2) so that the riser and the washer (9g) are configured to move up through the barrel body, and wherein the riser is complementary shaped and able to fit within the dispensing tip so that the barrel body is fully or near-fully evacuated when the riser is extended within the dispensing tip (portion 9 of the riser 2 is complimentarily shaped with the dispensing tip (at the distal end of 1 as seen in figure 2), and the riser 2 does not extend past the dispensing tip as shown in figure 2 where the riser end 9 remains within the dispensing head cavity B:
substantially as claimed but does not disclose; the riser is non-elastic and pre-shaped to fit within a cavity created by the dispensing tip so that the barrel body is fully or near-fully evacuated when the riser is extended within the dispensing tip, wherein the cavity has substantially the same size and shape as the riser and a second washer between the first washer and the bottom shell. However, Chase teaches another dispensing apparatus 10 also with a screw driven riser 18 having the riser 18 be non-elastic and pre-shaped to fit within a cavity created by the dispensing tip so that the barrel body is fully or near-fully evacuated when the riser is extended within the dispensing tip, wherein the cavity has substantially the same size and shape as the riser as shown in figures 1 and 2, the riser 18 of Chase has the same shape as the dispensing tip 14, is rigid or non-elastic and pre-shaped and also does not extend past the dispensing tip. Chase also teaches a first washer 382 which is commensurate with the one washer 9g disclosed in Tani and further teaches the use of a second washer 384 as claimed in addition to the first washer 382 as shown in figure 7b and taught on line 7 of paragraph 34 and in paragraph 50. Consequently, Chase teaches another dispensing apparatus 10 having a riser 18 be non-elastic and pre-shaped to fit within a cavity created by the dispensing tip for the purpose of ensuring the complete dispensing of material from the dispenser; and further having a second washer 384 in addition to a first 
In regard to claims 19 and 21, Tani discloses the first locking mechanism sections to interface and removably lock the cap in paragraph 69, the plug to be inserted with the cap removably locked in paragraph 75 with a tight seal being formed, and a delivery aperture 10c.
In regard to claims 20 and 22, Tani discloses a delivery medium aperture 10c which can be plugged as claimed with 13.
In regard to claims 23 and 24, Tani discloses the second locking mechanism sections to be secured and allow rotation of the barrel 1 and portions of the riser 2 and 3 including a riser 9 and a screw 6b.
In regard to claims 25 and 26, Tani discloses washer 9g to be located on elastic body 9 and thereby flexible as claimed and to contact the barrel as shown in figures 1 and 2.
In regard to claims 27 and 28, Tani discloses mating third locking mechanism sections 2c, 3b, 2d and 4f which attach the bottom shell 3 to the screw assembly 4, 6 as claimed.
Claims 1, 2, 4, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tani 2006/0263140 in view of Chase et al. 2006/0088362 as applied to claim 18 above and further in view of Seo 2018/0184784. Tani discloses: A dispensing apparatus (100) with a riser assembly (2) which the riser (2) can be non-elastic and pre-shaped to fit within a cavity created by the dispensing tip in view of Bolander as called for in claimed situation (2) of claim 1 as discussed with respect to claim 18 above substantially as claimed but does not disclose; wherein (claimed situation 1) the plug of the cap assembly is inserted into an aperture of the dispensing tip when the cap is removably locked to the .
In regard to claims 2 and 4, Tani discloses the first locking mechanism sections to interface and removably lock the cap in paragraph 69, the plug to be inserted with the cap removably locked in paragraph 75 with a tight seal being formed, and a delivery aperture 10c.
In regard to claims 10 and 11, Tani discloses the second locking mechanism sections to be secured and allow rotation of the barrel 1 and portions of the riser 2 and 3 including a riser 9 and a screw 6b.
In regard to claims 15 and 16, Tani discloses mating third locking mechanism sections 2c, 3b, 2d and 4f which attach the bottom shell 3 to the screw assembly 4, 6 as claimed.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant suggests that 9g of Tani is not a washer. However, Applicant’s disclosed washers are of one piece construction with the riser as shown in figures 3, 4 and 10, the same as Tani and Chase, and are also thereby annular protruding portions on the riser.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jakubowski teaches another dispenser with a riser having two washers 29. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754